DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response After Final filed 06/24/2021. 
The status of the Claims is as follows:
Claims 1-19 are pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kammler et al. (US 6116001; Kammler) in view of Kammler et al. (US 6179015; Kammler1).

Regarding Claim 1 Kammler teaches a vertical packaging machine (1) for packaging products, the vertical packaging machine comprising: 

a forming element (5, 6, 7) having an upper mouth(annotated Fig 2); 

a hopper (2) that is at least partially arranged above (Fig. 2) the forming element (5, 6, 7), the hopper (2) including an upper mouth (annotated Fig. 2) through which the products to be packaged are introduced, at least the hopper (2) and the forming element (5, 6, 7) forming a vertical supply conduit (annotated Fig. 2) through which the product to be packaged falls; (Col 2 lines 58-62)

an injection device (10, 25) configured to produce a gaseous fluid flow (Col. 3 lines 29-43); 

a distributor (9, 8, 18, 18a, 18b, 26, 13) configured to direct the gaseous fluid flow (Col 2 line 66-Col 3 line 4) into the supply conduit (annotated Fig. 2) , the distributor (9, 8, 18, 18a, 18b, 26, 13) including an inlet mouth (9 or 26) and an outlet mouth (8, 12, 18, 18a, or 18b), the inlet mouth (9 or 26) being disposed between and in fluid communication with the injection device (10, 25) and the outlet mouth (8, 12, 18, 18a, or 18b), the outlet mouth (8, 12, or 18a) being located at a height in the supply conduit (annotated Fig. 2) upstream of the upper mouth (annotated Fig. 2) of the forming element (5, 6, 7) and downstream the upper mouth (annotated Fig. 2) of the hopper (2), the outlet mouth (8, 12, or 18a) being configured to direct the gaseous fluid flow downwards (Col. 3 lines 29-43) into the supply conduit (annotated Fig. 2), the inlet (9 or 26) and outlet (8, 12 or 18a) mouths respectively comprising a first flow path area (annotated Fig. 2) and a second flow path area (annotated Fig. 2), the second flow path area (annotated Fig. 2) being smaller than the first flow path area (annotated Fig. 2) (the chamber 13 in the of the first flow path area is larger 

Kammler teaches a control device (16) operatively connected to the injection device (10, 25) configured to cause the injection device (10, 25) to produce the gaseous fluid flow and Kammler also teaches controlling the injection device (10, 25) to intermittently supply gaseous fluid (Col 3 lines 35-40). 

However, Kammler does not expressly teach a control device configured to cause the injection device to produce the gaseous fluid flow for a specific time period for each product to be packaged in one and the same package, the specific time period being selected such that the gaseous fluid flow starts to reach the upper mouth of the forming element before all the product to be packaged in one and the same package has completely passed through the height of the outlet mouth and finishes reaching the upper mouth of the forming element once all the product has gone through the upper mouth.  

Kammler1 teaches a vertical packaging machine (1) for packaging products, the vertical packaging machine (1) including an injection device (10) configured to produce a gaseous fluid flow (Col 3 lines 20-26) and a forming element (8, 17). Kammler1 further teaches a control device (15) that is operatively connected to the injection device (10) and configured to cause the injection device (10) to produce the gaseous fluid flow for a specific time period for each product to be packaged in one and the same package (particle cluster) (Col 3 line 66-Col 4 line 7), the specific time period being selected such that the gaseous fluid flow starts to reach the upper mouth of the forming element (8, 17) before all the product to be packaged in one and the same package has 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the control device of Kammler to include configuring the control device to control the timing of the injection device to produce the gaseous fluid flow for a specific time period for each product to be packaged in one and the same package as claimed as taught by Kammler1 since Col 1 line 60- Col 2 line 11 of Kammler1 suggests that such a modification would provide a discrete compact group of products for the purposes of minimizing filing times. 

    PNG
    media_image1.png
    882
    610
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    887
    659
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    882
    602
    media_image3.png
    Greyscale

Regarding Claim 2 the modified invention of Kammler in view of Kammler1 teaches the invention as described above. Kammler further teaches the distributor (9, 8, 18, 18a, 18b, 26, 13) includes one or more inlet mouths (9, 26) that collectively have a first flow path area (annotated Fig. 2) and a plurality of outlet mouths (12,18a) that collectively have a second flow path area (annotated Fig. 2), the first flow path area (annotated Fig. 2) being greater than the second flow path area (annotated Fig. 2).  (Fig. 2)

Claim 3 the modified invention of Kammler in view of Kammler1 teaches the invention as described above. Kammler further teaches the supply conduit (annotated Fig. 2) includes a longitudinal axis coinciding with a longitudinal axis of the forming element (5, 6, 7) and with a longitudinal axis of the hopper (2), the plurality of outlet mouths (12, 18a) being distributed around the longitudinal axis of the supply conduit (annotated Fig. 2).  (Fig. 2) (Col 3 lines 5-10)

Regarding Claim 12 the modified invention of Kammler in view of Kammler1 teaches the invention as described above. Kammler further teaches the distributor (9, 8, 18, 18a, 18b, 26, 13) is arranged between the hopper (2) and the forming element (5, 6, 7), the supply conduit (annotated Fig. 2) being formed at least by the hopper (2) the distributor (9, 8, 18, 18a, 18b, 26, 13) and the forming element (5, 6, 7).  

Regarding Claim 13 the modified invention of Kammler in view of Kammler1 teaches the invention as described above. Kammler further teaches the outlet mouth (18a) is a through hole made in the hopper (2), the supply conduit (annotated Fig. 2) communicating with the injection device (10) through the through hole.  (Col 3 lines 18-35)

Regarding Claim 14 the modified invention of Kammler in view of Kammler1 teaches the invention as described above. Kammler further teaches the hopper (2) is formed by a first segment (annotated Fig. 2) that includes the upper mouth (annotated Fig. 2) of the hopper (2) and a second segment (annotated Fig. 2) arranged at least partially below the first segment (annotated Fig. 2), the outlet mouth (18a) of the distributor (9, 8, 18, 18a, 18b, 26, 13) being located inside the second segment (annotated Fig. 2).  

    PNG
    media_image4.png
    880
    725
    media_image4.png
    Greyscale

Regarding Claim 15 the modified invention of Kammler in view of Kammler1 teaches the invention as described above. Kammler further teaches the distributor (9, 8, 18, 18a, 18b, 26, 13) comprises a chamber (13) communicating the inlet mouth (9, 26) with the outlet mouth (18a). (Col 3 lines 29-40) 

Regarding Claim 17 the modified invention of Kammler in view of Kammler1 teaches the invention as described above. Kammler further teaches the forming element (5, 6, 7) is formed by two concentric elements (5, 7) with a gap (14) between both concentric elements (5, 7), the inner element being configured to receive the products to be packaged, the inner element (5) including 

Regarding Claim 18 Kammler teaches method for introducing a product inside a package formed by a forming element (5, 6, 7) of a vertical packaging machine (1), the forming element (5, 6, 7) having an upper mouth (annotated Fig. 2), the vertical packaging machine  (1) further including a hopper (2) having an upper mouth (annotated Fig. 2) through which the product to be packaged is introduced, at least a portion of the hopper (2) is arranged above and aligned with the forming element (5, 6, 7), at least the hopper (2) and the forming element  (5, 6, 7) forming a vertical supply conduit (annotated Fig. 2) through which the product to be packaged falls, the method comprising: 

introducing the product in the upper mouth (annotated Fig. 2) of the hopper (2) so that the product moves in a forward downward direction toward the forming tube (5, 6, 7); (Col 2 lines 58-65)

injecting of gaseous fluid into the supply conduit (annotated Fig. 2), the gaseous fluid being directed to the supply conduit (annotated Fig. 2) by a distributor (9, 8, 18, 18a, 18b, 26, 13) that includes at least one inlet mouth (9 or 26) through which the gaseous fluid enters the distributor (9, 8, 18, 18a, 18b, 26, 13) and at least one outlet mouth (12 or 18a) made in the supply conduit (annotated Fig. 2), the outlet mouth (12 or 18a) being in fluid communication with the inlet mouth (9 or 26) and arranged at a height above the upper mouth (annotated Fig. 2) of the forming element (5, 6, 7) and below the upper mouth (annotated Fig. 2) of the hopper (2), the outlet mouth (12 or 18a) being arranged to cause the gaseous fluid to be directed downward into the supply 

Kammler does not expressly teach the step of the injection of the gaseous fluid being for a specific period of time for each product to be packaged in one and the same package such that the gaseous fluid starts to reach the upper mouth of the forming element before all the product to be packaged in one and the same package has passed through the height of the outlet mouth, and finishes reaching the upper mouth of the forming element once all the product has gone through the upper mouth of the forming element.  

Kammler1 teaches a vertical packaging machine (1) for packaging products, the vertical packaging machine (1) including an injection device (10) configured to produce a gaseous fluid flow (Col 3 lines 20-26) and a forming element (8, 17). Kammler1 further teaches the injection of the gaseous fluid being for a specific period of time for each product to be packaged in one and the same package such that the gaseous fluid starts to reach the upper mouth of the forming element before all the product to be packaged in one and the same package (particle cluster) (Col 3 line 66-Col 4 line 7) has passed through the height of the outlet mouth (Col 1 lines 65-67), and finishes reaching the upper mouth of the forming element (Col 2 lines 5-6) once all the product has gone through the upper mouth of the forming element  providing a discrete compact group of products for the purposes of minimizing filling times. (Col 1 line 60-Col 2 line 11)

. 

Allowable Subject Matter
Claims 4-11, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 4 the modified invention of Kammler in view of Kammler1 teaches the invention as described above. Kammler further teaches the plurality of outlet mouths (12, 18a) are distributed around the longitudinal axis of the supply conduit (annotated Fig. 2) 

BIERSCHENK teaches a vertical packaging machine that includes an injection device and a distributor that includes a plurality of relief holes (510) distributed around the longitudinal axis of the supply conduit (103) in a uniform manner. (Fig. 5) (par 58-59)

However the Prior Art does not teach the plurality of outlet mouths are distributed around the longitudinal axis of the supply conduit in a uniform manner.  There is no teaching or suggestion in the prior art to provide openings (mouths) for the ejection (outlet) of air in the manner claimed. 

Regarding Claim 7 the modified invention of Kammler in view of Kammler1 teaches the invention as described above. Kammler further teaches the distributor (9, 8, 18, 18a, 18b, 26, 13) includes first (9) and second (26) inlet mouths and first (12) and second (18a) outlet mouths, 
Kammler1 teaches a single inlet mouth and a single flow control valve (13) located between the injection device (10) and the inlet mouth (Fig. 1) 

However the Prior Art does not teach nor suggest in combination with the above references, a vertical packaging machine that includes a distributor with first and second inlet mouths and first and second flow control valves located between a single injection device and the respective first and second inlets mouths in addition to the limitations recited in Claims 1 and 2. 

Regarding Claim 16 the modified invention of Kammler in view of Kammler1 teaches the invention as described above. Kammler further teaches the distributor (9, 8, 18, 18a, 18b, 26, 13) includes at least first and second outlet mouths (12, 18a) and at least first and second inlet mouths (9, 26), and a chamber (13) 

However, the Prior Art does not teach nor suggest in combination with the above references, a vertical packaging machine that includes a distributor that is divided into at least first and second sub-chambers, the first sub-chamber communicating the first inlet mouth with the first outlet mouth, the second sub-chamber communicating the second inlet mouth with the second outlet mouth in addition to the limitations recited in Claims 1, 13 and 14. 

Regarding Claim 19 the modified invention of Kammler in view of Kammler1 teaches the invention as described above. Kammler further teaches wherein the distributor (9, 8, 18, 18a, 18b, 26, 13) includes first and second inlet mouths (9, 26) that are respectively in fluid communication with first 

However, the Prior Art does not teach nor suggest in combination with the above references, a method of introducing a product inside of a package using vertical packaging machine that includes directing a gaseous fluid in a manner that causes the gaseous fluid to reach the first outlet mouth before the second outlet mouth. 


Response to Arguments
Applicant’s arguments, see Remarks, filed 06/24/2021, with respect to Claims 4-6 and 19 have been fully considered and are persuasive.  The rejection of Claims 4-6 and 19 has been withdrawn. 

Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive.

Applicant’s Argument: The rejection of Claim 15 acknowledges a distinction between the chamber and inlet and outlet mouths and the same distinction applies to Claim 1. 
Examiner’s Response: Claim 1 recites a distributor that includes an inlet mouth and an outlet mouth and the inlet mouth and outlet mouth includes first and second flow path areas. The Examiner understands that the first and second flow path areas include the distributor. 

Applicant’s Argument: Office identifies 18a as outlet nozzle however Kammler’s 18a does not direct a gaseous fluid flow downwards into a supply conduit as defined in Claim 1, rather air is 
Examiner’s Response: Kammler teaches at Col 3 lines 34-35 the air-outlet nozzles maintain continuous air flow downardly through the fill pipe. 

Applicant’s Argument: The first flow path area is not larger than the second flow path area of
Kammler since the flow path area of 8 and 18a is significantly larger than the flow path area of pipeline 9
Examiner’s Response: The Claim does not require the inlet mouths to be larger than the outlet mouths, the claim requires the inlet flow path area to be larger than the outlet flow path area. It can be seen in annotated fig. 2 that the inlet flow path area is larger than the outlet flow path area.
Further Kammler teaches at Col 3 lines 29-35 that the circular pressure chamber is a part of the supply or inlet flow path area and at Col 3 lines 4-20 that inlet chamber 13 surrounds the outlet nozzle 8 (air gap 12). Since the inlet chamber 13 surrounds the air gap the Examiner interprets the inlet flow path area to be larger than the outlet flow path area.

Applicant’s Argument: Kammler doesn’t teach the outlet mouth is a through hole made in the hopper, the supply conduit communicating with the injection device through the through hole as recited in Claim 13. 
Examiner’s Response: It can be seen at Fig. 2 that air outlet mouth (18a) is formed in the hopper. Further, Kammler teaches at Col 3 lines 30-40 that the injection device 10 supplies the pressure chamber (13) continuously with pressurized air so that the air-outlet nozzles maintain continuous air flow downwardly through the fill pipe (5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731